t c memo united_states tax_court on shore quality control specialist inc petitioner v commissioner of internal revenue respondent docket no filed date harry e caylor iii an officer for petitioner joni d larson for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 respondent determined deficiencies in petitioner's federal income taxes for the fiscal years ending date and all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated date in the amounts of dollar_figure and dollar_figure respectively the sole issue is whether sec_274 disallows deductions for payments incurred in leasing property used for hunting game findings_of_fact on shore quality control specialist inc petitioner or on shore is an oil_and_gas pipeline inspection company eddie h hooks jr mr hooks was the president of on shore during the years at issue at the time of filing the petition petitioner's principal_place_of_business was austin texas robert c carr mr carr leased a big_number acre ranch the ranch from texas a m university located west of austin texas in the so-called hill country mr carr raised cattle on the ranch the lease entitled mr carr to sublet the ranch for cattle grazing or hunting in petitioner through its agent entered into an oral agreement the hunting lease with mr carr under which petitioner received the right to hunt on the ranch the lease has been renewed yearly or more precisely from hunting season to hunting season the property includes a cabin that petitioner used petitioner invited business customers to go hunting on the property mr carr did not lease the ranch to anyone other than petitioner however under the understanding with petitioner while the record is somewhat unclear some friends and business acquaintances of mr carr could also hunt on the ranch because the hunting was on a working cattle ranch mr hooks notified mr carr prior to each hunt in addition when friends of mr carr were hunting on the ranch they were required to notify mr hooks typically by stopping by the cabin prior to hunting generally mr hooks included them in his hunting plans petitioner was responsible for the cleaning and maintenance of the property and the cabin the cabin was somewhat spartan but petitioner installed a wood heating stove refrigerator and microwave frequently hunters spent the night in the cabin petitioner also built and maintained hunting blinds or stands generally petitioner used the ranch on weekends during the hunting season mr hooks would go to the ranch on wednesday clean the cabin and stands and purchase the necessary food and beverages the hunters would generally arrive on friday and leave on sunday in the past the ranch had been subject_to poaching mr carr felt and history proved that petitioner's presence on the ranch deterred poachers while mr hooks testified that people other than petitioner's guests would come in and hunt on occasion he also testified that he allowed them to hunt with petitioner's guests during the and taxable years petitioner paid dollar_figure for the lease of the ranch petitioner deducted as entertainment_expenses the dollar_figure lease payment for each year at issue in the notice_of_deficiency respondent determined that the lease payments were not deductible pursuant to sec_274 because they were made with respect to a facility opinion sec_162 allows a deduction for all ordinary_and_necessary_expense incurred in carrying_on_a_trade_or_business there is no dispute that petitioner's expenditure for the hunting lease satisfies the requirements of sec_162 that however does not end the matter sec_274 provides that no deduction is allowable with respect to an activity of a type generally considered to constitute entertainment unless the taxpayer establishes that the item was directly related to or in the case of an item directly preceding or following a substantial_and_bona_fide_business_discussion that such item was associated with the active_conduct of the taxpayer's trade_or_business sec_274 is more draconian and prohibits any deduction for any item with respect to a facility used in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation thus where there is a facility the facility is used in connection with an activity that constitutes entertainment and there is an item including an expenditure with respect to the facility sec_274 bars a deduction for that item irrespective whether the requirements of sec_274 are satisfied petitioner contends that the expenses for the hunting lease constitutes an activity under sec_274 and that it satisfied the provisions of that subsection respondent on the other hand contends that the lease constitutes a facility and the heavier gun of sec_274 applies the term facility is not defined in the statute however the regulations provide that any item of personal or real_property owned rented or used by a taxpayer shall be considered to constitute a facility examples of facilities which might be used for or in connection with entertainment include yachts hunting lodges fishing camps swimming pools tennis courts bowling alleys automobiles airplanes apartments hotel suites and homes in vacation resorts sec_1_274-2 income_tax regs emphasis added an objective test is used to determine whether an activity constitutes entertainment and if an activity is generally considered to be entertainment it will constitute entertainment within the meaning of the statute regardless of whether the expenditure could be described otherwise sec_1 b ii income_tax regs operating costs such as rent under the regulations the term entertainment means any activity which is of a type generally considered to constitute entertainment amusement or recreation such as entertaining inter alia on hunting trips sec_1_274-2 income_tax regs constitute expenditures with respect to a facility sec_1 e income_tax regs applying these principles to the facts here the ranch for which the expenditures were made clearly appears to be a facility it is an item of real_property rented or used by petitioner sec_1_274-2 income_tax regs it was used by petitioner for hunting hunting generally constitutes recreation see id the expenditure rent made by petitioner each year to obtain the use of the ranch is an operating expense and therefore constitutes an item with respect to the facility sec_1_274-2 income_tax regs accordingly sec_274 disallows the deduction taken each year for the rent paid with respect to the hunting lease petitioner however argues that the ranch does not constitute a facility because the hunting lease did not grant petitioner the exclusive use of the ranch citing our opinion in 88_tc_1562 affd without published opinion 851_f2d_362 11th cir in harrigan the taxpayer leased property for hunting the lease provided that the taxpayer's officers employees and guests shall enjoy exclusive hunting rights except that certain members of the lessor's family were also entitled to hunt on the ranch id pincite the taxpayer argued that hunting rights are intangible_property rights and do not constitute a 'facility' within the meaning of sec_274 but rather should be considered to be an activity under sec_274 id pincite we recognized that to a certain degree the distinctions between a facility and an activity were sometimes difficult to draw nonetheless we reasoned that petitioner has exclusive right to use the hunting area for hunting fishing and other recreation petitioner's exclusive lease of the hunting rights grants to petitioner on prior notice unfettered access to the hunting area the hunting area is where the recreation takes place during petitioner's recreation in the hunting area petitioner has exclusive occupancy of the hunting area therefore the hunting area is a facility used in connection with entertainment id pincite fn ref omitted petitioner misconceives the parameters of the exclusive use discussion in harrigan the exclusivity language refers to the right of the lessee to bar the general_public and not a limited number of persons covered by a lease from participating in the recreation indeed in harrigan the lease provided that members of the lessor's family could hunt the property this is also apparent from the example in the legislative_history referred to in harrigan in which a deduction is allowed for an expenditure for day at a commercial shooting preserve that is opened to the public see h conf rept 1978_3_cb_585 in that example the taxpayer had no control_over the use h conf rept pincite 1978_3_cb_521 states continued of the property where the taxpayer is however granted exclusive use of and unfettered access to the property the character of the expenditure changes harrigan lumber co v commissioner supra pincite the precise line between exclusive and nonexclusive use may be difficult to draw however where the taxpayer as here and in harrigan dominates the use of the hunting rights we have no difficulty in finding that in substance the taxpayer enjoys the exclusive rights under the lease accordingly the hunting lease here in question falls within the definition of a facility in the statute and regulations to reflect the foregoing decision will be entered for respondent continued for example if a salesman took a customer hunting for a day at a commercial shooting preserve the expenses of the hunt would be deductible provided that the current law requirements of substantiation are met however if the hunters stayed overnight at a hunting lodge on the shooting preserve the cost attributable to the lodging would be nondeductible
